Title: “Homespun”: Further Defense of Indian Corn, 15 January 1766
From: 
To: 


This is the first of two letters Goddard reprinted in the Pennsylvania Chronicle, March 16–23, 1767, the authorship of which William Franklin later also attributed to his father. On January 2, writing as “Homespun,” he had replied briefly to aspersions on Indian corn by “Vindex Patriae” (above, pp. 7–8), and that writer had responded with a letter in the Gazetteer of January 7. The first part of that long piece was a reply to another defender of the colonies. “Vindex Patriae” pointed out how much Scotland had benefited economically from the union with England; he declared that the laws, customs, and religion of New England were largely Scottish; and he viewed with alarm the possibility of an addition of colonial members to the House of Commons, who would, he believed, form a coalition with the Scottish members against the English interest. Then, in reply to “Homespun,” he declared that the white Americans rejected Indian corn as a food for themselves but assigned it instead as a diet for their slaves. “Homespun’s” answer, printed here, deals with both parts of the letter by “Vindex Patriae.”
 

  [January 15, 1766]
  To the Printer.

John Bull shews in nothing more his great veneration for good eating, and how much he is always thinking of his belly, than in his making it the constant topic of his contempt for other nations, that they do not eat so well as himself. The roast beef of Old England he is always exulting in, as if no other country had beef to roast; reproaching, on every occasion, the Welsh with their leeks and toasted cheese, the Irish with their potatoes, and the Scotch with their oatmeal. And now that we are a little out of favour with him, he has begun, by his attorney Vindex Patriae, to examine our eating and drinking, in order, I apprehend, to fix some horrible scandal of the same kind upon us poor Americans.
I did but say a word or two in favour of Indian corn, which he had treated as “disagreable and indigestible,” and this vindictive gentleman grows angry. “Let him tell the world, if he dares (says he) that the Americans prefer it to a place at their own tables.” Ah, Sir, I see the dilemma you have prepared for me. If I should not dare to say, that we do prefer it to a place at our tables, then you demonstrate, that we must come to England for tea, or go without our breakfasts: and if I do dare to say it, you fix upon me and my countrymen for ever, the indelible disgrace of being Indian corn-eaters.
I am afraid, Mr. Printer, that you will think this too trifling a dispute to deserve a place in your paper: but pray, good Sir, consider, as you are yourself an Englishman, that we Americans, who are allowed even by Mr. Vindex to have some English blood in our veins, may think it a very serious thing to have the honour of our eating impeached in any particular whatsoever.

“Why doth he not deny the fact (says Vindex) that it is assigned to the slaves for their food? To proclaim the wholesomeness of this corn, without assigning a reason why white men give it to their slaves, when they can get other food, is only satirizing the good sense of their brethren in America.” In truth I cannot deny the fact, though it should reflect ever so much on the good sense of my countrymen. I own we do give food made of Indian corn to our slaves, as well as eat it ourselves; not, as you suppose, because it is “indigestible and unwholesome;” but because it keeps them healthy, strong and hearty, and fit to go through all the labour we require of them. Our slaves, Sir, cost us money, and we buy them to make money by their labour. If they are sick, they are not only unprofitable, but expensive. Where then was your English good sense, when you imagined we gave the slaves our Indian corn, because we knew it to be unwholesome?
In short, this is only another of Mr. Vindex’s paradoxes, in which he is a great dealer. The first endeavoured to persuade us, that we were represented in the British Parliament virtually, and by fiction: Then that we were really represented there, because the Manor of East Greenwich in Kent is represented there, and all the Americans live in East Greenwich. And now he undertakes to prove to us, that taxes are the most profitable things in the world to those that pay them; for that Scotland is grown rich since the Union, by paying English taxes. I wish he would accommodate himself a little better to our dull capacities. We Americans have a great many heavy taxes of our own, to support our several governments, and pay off the enormous debt contracted by the war; we never conceived ourselves the richer for paying taxes, and are willing to leave all new ones to those that like them. At least, if we must with Scotland, participate in your taxes, let us likewise, with Scotland, participate in the Union, and in all the privileges and advantages of commerce that accompanied it.
Vindex, however, will never consent to this. He has made us partakers in all the odium with which he thinks fit to load Scotland: “They resemble the Scots in sentiments (says he) their religion is Scottish; their customs and laws are Scottish; like the Scotch they Judaically observe what they call the Sabbath, persecute old women for witches, are intolerant to other sects, &c.” But we must not, like the Scots, be admitted into Parliament; for that, he thinks, would increase “the Scotch interest in England, which is equally hostile to the cause of liberty, and the cause of our church.”
Pray, Sir, who informed you that our “laws are Scottish?” The same, I suppose, that told you our Indian corn is unwholesome. Indeed, Sir, your information is very imperfect. The common law of England, is, I assure you, the common law of the colonies: and if the civil law is what you mean by the Scottish law, we have none of it but what is forced upon us by England, in its courts of Admiralty, depriving us of that inestimable part of the common law, trials by juries. And do you look upon keeping the Sabbath, as part of the Scottish law? “The Americans, like the Scots, (you say,) observe what they call the Sabbath.” Pray, Sir, you who are so zealous for your church (in abusing other Christians) what do you call it? and where the harm of their observing it? If you look into your prayer-book, or over your altars, you will find these words written, Remember to keep holy the sabbath Day. This law, tho’ it may be observed in Scotland, and has been countenanced by some of your statutes, is, Sir, originally one of God’s Commandments: a body of laws still in force in America, tho’ they may have become obsolete in some other countries.
Give me leave, Master John Bull, to remind you, that you are related to all mankind; and therefore it less become you than any body, to affront and abuse other nations. But you have mixed with your many virtues, a pride, a haughtiness, and an insolent contempt for all but yourself, that, I am afraid, will, if not abated, procure you one day or other a handsome drubbing. Besides your rudeness to foreigners, you are far from being civil even to your own family. The Welch you have always despised for submitting to your government: But why despise your own English, who conquered and settled Ireland for you; who conquered and settled America for you? Yet these you now think you may treat as you please, because, forsooth, they are a conquered people. Why dispise the Scotch, who fight and die for you all over the world? Remember, you courted Scotland for one hundred years, and would fain have had your wicked will of her. She virtuously resisted all your importunities, but at length kindly consented to become your lawful wife. You then solemnly promised to love, cherish, and honour her, as long as you both should live; and yet you have ever since treated her with the utmost contumely, which you now begin to extend to your common children. But, pray, when your enemies are uniting in a Family Compact against you, can it be discreet in you to kick up in your own house a Family Quarrel? And at the very time you are inviting foreigners to settle on your lands, and when you have more to settle than ever you had before, it is [sic] prudent to suffer your lawyer, Vindex, to abuse those who have settled there already, because they cannot yet speak “Plain English?” It is my opinion, Master Bull, that the Scotch and Irish, as well as the colonists, are capable of speaking much plainer English than they have ever yet spoke, but which I hope they will never be provoked to speak.
To be brief, Mr. Vindex, I pass over your other accusations of the Americans, and of the Scotch, that we “Persecute old women for witches, and are intolerant to other sects,” observing only, that we were wise enough to leave off both those foolish tricks, long before Old England made the act of toleration, or repealed the statute against witchcraft; so that even you yourself may safely travel through all Scotland and the Colonies, without the least danger of being persecuted as a churchman, or taken (up) for a conjurer. And yet I own myself so far of an intolerant spirit, that though I thank you for the box-in-the-ear you have given Tom Hint, as being, what you justly call him, “a futile calumniator,” I cannot but wish he would give you another—for the same reason.
One word more, however, about the Indian corn, which I began and must end with, even though I should hazard your remarking, that it is certainly “indigestible,” as it plainly appears to stick in my stomach. “Let him tell the world, If he dares, (you say) that the Americans prefer it to a place at their tables.” And, pray, if I should dare,—what then?—Why then—“You will enter upon a discussion of its salubrity and pleasant taste.” Really? Would you venture to write on the salubrity and pleasant taste of Indian corn, when you never in your life have tasted a single grain of it? But why should that hinder you writing on it? Have you not written even on politics? Your’s,
Homespun.
